DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,649,529 to Lu in view of US Patent Number 3,169,572 to Constance and further in view of US Patent Publication Number 2004/0253559 A1 to Schultz.

A) As per Claims 1, 6 & 14-15, Lu teaches a method of heating a building comprising: 
feeding a combustion air stream comprising an amount of air and an amount of fuel to a plurality of burners inside a furnace (Lu: Figure 1), wherein each of the burners comprises: 
a structural skeleton (Lu: Figure 5 Item 74) comprising: 
a first end coupled to an air/fuel mixer (Lu: Figure 5, left side of Item 74 attached to burner and mixer); 
a hollow interior (Lu: Figure 5, Item 74 is hollow); and 
a plurality of perforations disposed along a second end of the structural skeleton configured to control and direct a flow of an air/fuel mixture through the structural skeleton from the hollow interior to an exterior portion of the structural skeleton (Lu: Figure 5, item 74 is mesh and therefore has perforations); and4Application No.: 15/270,882Docket No: 074908.0130 Amendment Date: June 17, 2020 Reply to Final Office Action of April 17, 2020 
operating a fan to pass combustion products from the flame through an interior of a heat exchanger tube (Lu: Figure 1, Item 61 blows air up over Items 34 & 44); 
passing a circulating air stream over an exterior of the heat exchanger tube, wherein the plurality of perforations are positioned along a body of the structural skeleton to direct the flame towards a direction of the circulating air stream (Lu: Figure 1, Item 61 blows air up over Items 34 & 44); and 
blowing the circulating air stream into the building (Lu: Figure 1, Item 61 blows air up over Items 34 & 44 and out into building that furnace is installed in).
Lu does not teach a mesh screen disposed about the structural skeleton configured to maintain a flame along an outer circumference of the mesh screen, wherein the mesh screen is configured to allow the air/fuel mixture to pass through the mesh screen and allow the flame to spread along an external surface of the mesh screen.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lu by adding a mesh screen, as taught by Constance, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lu with these aforementioned teachings of Constance with the motivation of further maintaining a low constant flame thereby reducing NOx emissions.
Lu in view of Constance does not explicitly teach igniting the plurality of burners to generate a flame along an exterior portion.
However, Schultz teaches igniting the plurality of burners to generate a flame along an exterior portion (Schultz: Figure 1, Item 108).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lu in view of Constance by having a single external ignitor, as taught by Schultz, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lu in view of Constance with these aforementioned teachings of Schultz with the motivation of being able to ignite or reignite all the burners with only one ignitor thereby saving costs and insuring the furnace burners stay lit.

B) As per Claim 2, Lu in view of Constance and Schultz teaches a plurality of holes positioned along the first end of the structural skeleton (Lu: Figure 5, item 74 is mesh and therefore has perforations on both ends and throughout entire length).



D) As per Claims 4 & 11, Lu in view of Constance and Schultz teaches that the second end of the structural skeleton comprises a length configured to minimize the temperature of the flame (Lu: system is designed to lower flame temperature to prevent hotspots and lower NOx).

E) As per Claims 5, 13 & 17, Lu in view of Constance and Schultz teaches all the limitations except explicitly the burner is configured to generate less than 14 Ng/J of NOX.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to generate less than 14 Ng/J of NOX, since it has been held that where the general conditions of a claim are disclosed in the prior art (burner at a temperature), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of producing as few harmful fumes as possible.
In addition, it is observed that generation of NOX is a result effective variable because the lower the NOx output the safer and less harmful the furnace becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate less than 14 Ng/J of NOX, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

F) As per Claim 7, Lu in view of Constance and Schultz teaches that an induced draft fan coupled to a second end of the heat exchanger tube (Lu: Figure 1, Item 52).

H) As per Claims 9-10 & 19, Lu in view of Constance and Schultz teaches a cross-lighting mechanism that comprises a plurality of ports positioned along the burner plate and the first end of the structural skeleton configured to propagate the flame from one burner to the other burners. (Lu: Figure 6, 

I) As per Claims 12 & 16, Lu in view of Constance and Schultz teaches all the limitations except explicitly that the temperature is 3000 F or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the temperature less than 3000 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (burner at a temperature), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of making sure that the NOx levels are as low as possible while still heating the airflow.
In addition, it is observed that the temperature is a result effective variable because the temperature chances how fast the building is heated and how much NOx is released.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the temperature less than 3000 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

J) As per Claim 18, Lu in view of Constance and Schultz teaches that igniting a plurality of burners further comprises using a single igniter to ignite the plurality of burners (Schultz: Figure 1, Item 108 with cross-lighting of Figure 6 in Lu).

K) As per Claim 20, Lu in view of Constance and Schultz teaches that mixing an amount of air and an amount of fuel in an air/ fuel mixing chamber to generate the combustion air stream prior to feeding it to the one or more burners (Lu: Figure 5, mixing occurs inside of venturi in Item 46).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Constance and Schultz as applied to claim 6 above, and further in view of US Patent Number 5,203,698 to Duggan.


However, Duggan teaches a forced draft fan coupled to the air/fuel mixer (Duggan: Figure 3, Item 100).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lu in view of Constance and Schultz by making the fan a forced draft fan, as taught by Duggan, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lu in view of Constance and Schultz with these aforementioned teachings of Duggan since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the forced draft fan of Duggan for the induced draft fan of Lu in view of Constance and Schultz. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762